Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 31, 2022. 

Election/Restrictions
Applicant has elected the invention of Group I, drawn to a method of treating ischemia/reperfusion injury in a subject, the method comprising the step of administering a therapeutically effective amount of a nucleic acid encoding a BAG3 polypeptide. 

Within Group I, Applicant has elected the following species, wherein:
i) the ischemia/reperfusion injury resulted from atherosclerosis, as recited in Claims 3 and 17; 
ii) the ischemia/reperfusion injury occurs in the heart, as recited in Claims 4 and 18; 
iii) the additional therapeutic agent is a cholesterol lowering agent, as recited in Claims 11 and 26, more specifically, a statin; 
iv) the alternative procedure device is a catheter, as recited in Claim 15, more specifically, atherectomy catheter, as recited in Claim 16.
	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that the previous examiner did not provide any class/subclasses indicating that any of the different species would require a separate search.
Applicant’s argument(s) has been fully considered, but is not persuasive. This application is a 371 of PCT/US2017/46237. The issue of search burden is not required to establish restriction. Rather, as the previous examiner set forth, the alternative embodiments set for the in the Markush group (nucleic acid, peptides, proteasome inhibitor) were not considered to share a common structure or belong to the same recognized class of compounds, thereby lacking unity of invention. 
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Amendments
           Applicant's response and amendments, filed March 31, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 4-6, 8, 13, 17-20 and 23, amended Claims 1, 3, 12, and 27, and added new claims, Claim 35-36.
	Claims 1-3, 7, 9-12, 14-16, 21-22, and 24-36 are pending and under consideration. 

Priority
This application is a 371 of PCT/US2017/46237 filed on August 10, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/373,410 filed on August 11, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 31, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claim(s) 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims recite the method of Claim 1 achieves the functional result of limiting or reducing infarct size (Claim 35) or improves left ventricular function (Claim 36).  
Either these are inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, or they are not. 
To the extent they are inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, then Claims 35-36 fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that “wherein” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure(s) and/or active method step(s) positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, thereby treating ischemia/reperfusion injury of the heart does NOT also limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

2. 	Claim(s) 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the method of Claim 1 achieves the functional result of limiting or reducing infarct size (Claim 35) or improves left ventricular function (Claim 36).  
Either these are inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claims are considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language.

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the recitation of limiting or reducing infarct size (Claim 35) or improves left ventricular function (Claim 36) merely state functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not inherent properties of) the structure/method step recited in the independent claim, so it is unclear what other structure(s) and/or additional method step(s) are required to provide the functional characteristics. 
Furthermore, in regard to instant claims, it is noted that “wherein” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure(s) and/or active method step(s) positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, thereby treating ischemia/reperfusion injury of the heart does NOT also limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

3. 	Claim(s) 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the method of Claim 1 achieves the functional result of limiting or reducing infarct size (Claim 35) or improves left ventricular function (Claim 36).  
Either these are inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, or they are not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent they are not inherent properties (that naturally flow) from the product/method of the independent claim, then the claims are considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003) is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Knezevic et al taught that overexpression of BAG3 can synergize the anti-apoptotic effect of Bcl-2 (pg 429, col. 1). However, Knezevic et al does not teach what amount of BAG3 is therapeutically effective to treat ischemia/reperfusion injury of the heart but does NOT also limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
The specification fails to make up for the deficiency in the prior. 
The specification fails to disclose a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, achieves a clinically meaningful, real-world treatment of ischemia/reperfusion injury of the heart, but does not limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
The specification fails to disclose how to modify or otherwise transform a method of administering a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, achieves a clinically meaningful, real-world treatment of ischemia/reperfusion injury of the heart, but does not limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36) into a method that now achieves a clinically meaningful, real-world treatment of ischemia/reperfusion injury of the heart, and also limits or reduces infarct size (Claim 35) and/or improves left ventricular function (Claim 36).

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

4. 	Claim(s) 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 has been amended to recite the composition comprising the nucleic acid encoding BAG3 is administered prior to ischemia/reperfusion injury of the heart. 
Dependent claims recite wherein the composition is administered prior to reperfusion (Claim 21) or during reperfusion (Claim 22). 
Claim 21 fails to further limit Claim 12 because the independent claim already recites “prior to reperfusion”.
Claim 22 fails to further limit Claim 12 because “during reperfusion” is outside of “prior to reperfusion”, and thus broader in scope than the independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-3, 9, 12, 14, 21, 24, 27-30, and 32-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999; of record), Gurusamy et al (Autophagy 5(1): 120-121, 2009; of record), Lee et al (Exp. Neurology 175: 338-346, 2002; of record), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003) and Pachori et al (PNAS 101(33): 12282-12287, 2004; of record).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 12, Sawitzki et al is considered relevant prior art for having taught a method of treating ischemia reperfusion-mediated injury in a subject, the method comprising the step of administering to the subject an adenoviral vector encoding a full-length BAG-1 polypeptide, thereby increasing the levels of BAG-1 (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), thereby improving liver architecture, hepatic function, and prolonging the survival of hosts receiving the genetically modified livers (Figure 4). Sawitzki et al propose that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (pg 1503, col. 1). 
Sawitzki et al taught wherein the method further comprises the step of identifying a subject having or at risk for ischemia/reperfusion injury, to wit, creating the animal model system in which the biological activity of BAG-1 is studied.

Sawitzki et al do not teach the therapeutic transgene is delivered to a subject suffering from or at risk for ischemia/reperfusion injury. However, prior to the effective filing date of the instantly claimed invention, Bilbao et al is considered relevant prior art for having taught the administration of a nucleic acid encoding Bcl-2, to thereby increase the levels of Bcl-2, in a method of treating ischemia/reperfusion injury in a subject, thereby reducing the ischemia/reperfusion injury (Title). Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 
Bilbao et al taught the method further comprises the step of identifying a subject having or at risk for ischemia/reperfusion injury, to wit, creating the animal model system in which the biological activity of Bcl-2 is studied. Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 

Neither Sawitzki et al nor Bilbao et al teach the therapeutic transgene encodes BAG3. However, prior to the effective filing date of the instantly claimed invention, Gurusamy et al is considered relevant prior art for having taught that BAG3, in association with HspB8, is responsible for the induction of autophagy for the degradation of damaged or oxidized proteins to promote cell survival (Abstract). Gurusamy et al taught that BAG-1, which also binds to Bcl-2, as does BAG3, was previously recognized in the art to protect cardiac myocytes from simulated I/R injury-induced apoptosis in association with Hsp70 chaperone molecules (pg 120, col. 2). Gurusamy et al taught that autophagy had previously been shown to be an adaptive response in failing hearts for protecting the myocardium from hemodynamic stress and to aid in cell survival in the myocardium against ischemia reperfusion (I/R) injury (pg 120, col. 2).
Similarly, Lee et al is considered relevant prior art for having taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1). 

Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Knezevic et al taught that overexpression of BAG3 can synergize the anti-apoptotic effect of Bcl-2 (pg 429, col. 1).

Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, nor Knezevic et al teach/disclose ipsis verbis the step of “administering….to the heart”. However, prior to the effective filing date of the instantly claimed invention, Pachori et al is considered relevant prior art for having taught the scientific and technical concept of administering a rAAV viral vector encoding a therapeutic transgene to a subject at risk of ischemia/reperfusion injury (“preemptive treatment strategy against ischemia/reperfusion tissue injury”, Title). 
Pachori et al taught that hypoxia and oxidative stress associated with ischemia/reperfusion (I/R) are common causes of tissue injury accounting for organ damage in stroke, myocardial infarction, and liver failure. The narrow time window for successful therapeutic intervention limits the efficacy of current drug and gene therapy strategies for I/R injury. Furthermore, reperfusion, although essential for tissue salvage, may exacerbate tissue damage initiated during ischemia, because of increased production of reactive oxygen species (ROS). A preemptive gene therapy strategy in which the therapeutic gene is administered in advance of I/R may be ideal for high-risk patients such as those with advanced coronary artery disease, or those undergoing risky surgery (pg 12286, col. 2, Discussion). 
Pachori et al taught that, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in cardiac catheterization laboratory at the time of elective or emergency cardiac interventions, or in the operating room during cardiac surgery. This approach may also be used by direct injection into tissues that are susceptible to I/R in high-risk patients, including those undergoing complicated surgery (pg 12287, col. 2, conclusory ¶). 
Pachori et al taught the step of delivering the rAAV therapeutic transgene to the heart (pg 12282, col. 2, In vivo gene delivery, “myocardium gene delivery….in advance of I/R injury”). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, anatomy and physiology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first nucleic acid encoding BAG-1 (Sawitzki et al) or Bcl-2 (Bilbao et al) for a nucleic acid encoding BAG3 in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would be motivated to substitute a first nucleic acid encoding BAG-1 or Bcl-2 for a nucleic acid encoding BAG3 in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art previously recognized the scientific and technical concepts that:
i) both BAG-1 and Bcl-2 are protective for ischemia/reperfusion injury (Sawitzki et al, Bilbao et al); 
ii) the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al, pg 1503, col. 1); 
iii) BAG3 binds to Bcl-2, as does BAG-1, (Gurusamy et al, pg 120, col. 2); 
iv) BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (Lee et al, pg 338, col. 2; Knezevic et al, pg 429, col. 1); 
v) ischemia/reperfusion induces Bcl-2 and BAG3 (Lee et al, Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), and the induction of BAG3 is suggested to be related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (Lee et al, pg 343, col. 1); and 
vi) Applicant (Knezevic et al) previously suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Thus, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to administer to the heart of a subject/individual suffering from or at risk for ischemia/reperfusion injury of the heart a nucleic acid encoding a therapeutic polypeptide, including BAG-3, for the treatment or protection of ischemia/reperfusion injury of the heart with a reasonable expectation of success because those of ordinary skill in the art had long-recognized and successfully reduced to practice the ability to administer to the heart of a subject/individual a nucleic acid encoding a therapeutic polypeptide for the treatment of ischemia/reperfusion injury of the heart (Pachori et al, pg 12282, col. 2, In vivo gene delivery, “myocardium gene delivery….in advance of I/R injury”), because, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in cardiac catheterization laboratory at the time of elective or emergency cardiac interventions, or in the operating room during cardiac surgery. This approach may also be used by direct injection into tissues that are susceptible to I/R in high-risk patients, including those undergoing complicated surgery (Pachori et al, pg 12287, col. 2, conclusory ¶). Thus, administering to the heart the therapeutic nucleic acid so as to treat ischemia/reperfusion injury of the heart has long-been recognized to be mere common sense to one of ordinary skill in the art.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”). Bilbao et al taught that ischemia/reperfusion injury was recognized to be a clinically relevant disease is peripheral vascular disease, cerebrovascular disease, organ transplantation, and myocardial infarction (pg 185, Summary Background Data). 
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). Gurusamy et al taught that the autophagy response stimulated by ischemia/reperfusion injury is also aggravated by conditions like hypertension and atherosclerosis (pg 120, col. 2). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG-1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 30, Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
With respect to Claims 2, 12, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”.
Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 

With respect to Claims 35-36, as discussed above, the functional limitations are considered inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, and fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that “wherein” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure(s) and/or active method step(s) positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, thereby treating ischemia/reperfusion injury of the heart does NOT also limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
Furthermore, Pachori et al taught wherein protection of ischemia in the myocardium also reduced infarct size (Figure 3, legend).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that BAG1 (only about 358 amino acids) is significantly different from BAG3 (about 575 amino acids) and therefore one of skill in the art would not have believed that substituting BAG3 for BAG1 would be a simple substitution of one known element for another. The significant difference in size combined with significant sequence divergence would teach one of skill in the art that BAG3 is not equivalent to BAG1.
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized the scientific and technical concepts that:
i) both BAG-1 and Bcl-2 are protective for ischemia/reperfusion injury (Sawitzki et al, Bilbao et al); 
ii) the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al, pg 1503, col. 1); 
iii) BAG3 binds to Bcl-2, as does BAG-1 (Gurusamy et al, pg 120, col. 2); 
iv) BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (Lee et al, pg 338, col. 2; Knezevic et al, pg 429, col. 1); 
v) ischemia/reperfusion induces Bcl-2 and BAG3 (Lee et al, Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), and the induction of BAG3 is suggested to be related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (Lee et al, pg 343, col. 1); and 
vi) Applicant (Knezevic et al) previously suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Thus, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury. 

Applicant argues that BCL-2 is significantly different from BAG3 and therefore one of skill in the art would not have believed that substituting BAG3 for BCL-2 would be a simple substitution of one known element for another.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not asserted substituting Bcl-2 for BAG3. Rather, the rationale was to substitute BAG1 for BAG3. See discussion supra regarding the biological nexus between Bcl-2, BAG1 and BAG3 that was previously known to those of ordinary skill in the art. 

Applicant argues that Sawitzki et al and Bilbao et al relate to the liver, not the heart. Lee et al relates to the brain, not the heart.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< 
Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”). Bilbao et al taught that ischemia/reperfusion injury was recognized to be a clinically relevant disease is peripheral vascular disease, cerebrovascular disease, organ transplantation, and myocardial infarction (pg 185, Summary Background Data). 
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). Gurusamy et al taught that the autophagy response stimulated by ischemia/reperfusion injury is also aggravated by conditions like hypertension and atherosclerosis (pg 120, col. 2). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).

Applicant argues that Townsend et al report that ischemia/reperfusion injury increased
expression of BAG1 in the heart (see, page 20725, col. 2). In contrast, the specification discloses that ischemia/reperfusion injury reduced BAG3 expression. Thus, because BAG1 expression increased, this data is the opposite of the reduced BAG3 ischemia/reperfusion injury disclosed in the as filed specification. Accordingly, the opposite expression pattern of BAG1 compared to BAG3 after ischemia/reperfusion is further evidence that BAG3 would not be considered by one skilled in the art to be equivalent to BAG1, particularly with respect to ischemia/reperfusion injury of the heart.
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized the scientific and technical concepts that:
i) both BAG-1 and Bcl-2 are protective for ischemia/reperfusion injury (Sawitzki et al, Bilbao et al); 
ii) the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and inhibited postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al, pg 1503, col. 1); 
iii) BAG3 binds to Bcl-2, as does BAG-1 (Gurusamy et al, pg 120, col. 2); 
iv) BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (Lee et al, pg 338, col. 2; Knezevic et al, pg 429, col. 1); 
v) ischemia/reperfusion induces Bcl-2 and BAG3 (Lee et al, Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), and the induction of BAG3 is suggested to be related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (Lee et al, pg 343, col. 1); and 
vi) Applicant (Knezevic et al) previously suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Thus, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury. 

Applicant argues that there is no data whatsoever in Lee et al. to indicate that expression of Bis (syn. BAG3) can be used to treat ischemia/reperfusion injury of the brain or protect the brain from ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. Lee et al taught that Bis (syn. BAG3) is markedly up-regulated after transient forebrain ischemia, and suggest that the induction of Bis (syn. BAG3) might be related to repair and regeneration processes rather than destructive processes (pg 343, col. 1). 

Applicant argues that the studies in Zhang et al. were performed under chronic hypoxic conditions for 48 hours (abstract) and chronic hypoxia does not occur in ischemia/reperfusion injury of the heart.
Applicant’s argument(s) has been fully considered, but is not persuasive. Zhang et al taught there was an art-recognized nexus that hypoxia can induce BAG3 expression. That Applicant sampled BAG3 gene expression after 14 hours rather than 48 hours (Zhang et al) does not take away from the biological process taught by Zhang et al. 

Applicant argues that the data in Lee et al in which BAG3 levels were analyzed at 7 and 14 days after ischemia/reperfusion, which is not clinically relevant to treatment or protection from ischemia/reperfusion injury of the heart, such as the "golden hour" after injury or trauma.
Applicant’s argument(s) has been fully considered, but is not persuasive. Independent Claim 1 does not recite a specific time in which the composition is administered so as to treat the ischemia/reperfusion injury. All that is required is that, at some point in time, the composition is to be administered to the subject. 

Applicant argues that the animal model of Lee et al is not clinically relevant; whereas, the instant specification discloses a clinically relevant ischemia/reperfusion injury animal model, to wit, coronary ligation and subsequent reperfusion [0087], showing BAG3 treatment of and protection from ischemia/reperfusion injury. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has not argued that Lee et al is an art-recognized animal model for myocardial ischemia/reperfusion injury. Rather, Lee et al taught an animal model for ischemia/reperfusion injury in the brain (syn. cerebrovascular disease). Those of ordinary skill in the art previously recognized that ischemia/reperfusion injury occurs in clinically relevant diseases such as myocardial infarction, cerebrovascular disease, sepsis, vascular disease, and organ transplantation (Bilbao et al, pg 185, Summary Background).
Gurusamy et al taught that BAG1 protects cardiac myocytes from simulated ischemia/reperfusion injury (pg 120, col. 2). 
Knezevic et al taught that BAG3 was an art-recognized ‘player in the heart failure paradigm’ (Title), and suggests that “reconstitution of normal levels of BAG3 alone can interrupt the progression of heart failure” (pg 430, col. 2).
Pachori et al taught the use of an art-recognized myocardial ischemia/reperfusion injury animal model (pg 12282, col. 2, Materials and Methods, citation to Melo et al, 2002), whereby Melo et al (Circulation 105: 602-607, 2012) taught said model is a coronary ligation-and-release model of ischemia/reperfusion injury because its pathophysiology is well characterized (pg 602, col. 2), which appears to be the same or essentially the same myocardial ischemia/reperfusion injury animal model as disclosed in the specification. 

Applicant argues that the Examiner has exercised impermissible hindsight. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Gurusamy et al taught that BAG-1, which also binds to Bcl-2, as does BAG3, was previously recognized in the art to protect cardiac myocytes from simulated I/R injury-induced apoptosis in association with Hsp70 chaperone molecules, whereby autophagy had previously been shown to be an adaptive response in failing hearts for protecting the myocardium from hemodynamic stress and to aid in cell survival in the myocardium against ischemia reperfusion (I/R) injury.
Lee et al taught that ischemia/reperfusion induces Bcl-2 and BAG3, whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis, and while not knowing the exact process, suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes. 
Knezevic et al taught that mutations in BAG3 are associated with heart failure, that overexpression of BAG3 can synergize the anti-apoptotic effect of Bcl-2, and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure. 
Thus, those of ordinary skill in the art previously recognized the scientific concept(s) that BAG3 would be therapeutic for the treatment of ischemia/reperfusion injury, including such associated with heart failure. 
The cited prior art establishes that protocols for delivering therapeutic transgenes, e.g. via rAAV expression vectors, for the treatment of ischemia/reperfusion injury, including administration to the heart, were previously known and successfully reduced to practice by the routineer.

Applicant argues that Sawitzki et al. and Bilbao et al. relate to BAG1 and not BAG3.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Sawitzki et al is considered relevant prior art for having taught a method of treating ischemia reperfusion-mediated injury in a subject, the method comprising the step of administering to the subject an adenoviral vector encoding a full-length BAG-1 polypeptide, thereby increasing the levels of BAG-1 (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), proposing that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, Bilbao et al is considered relevant prior art for having taught the administration of a nucleic acid encoding Bcl-2, to thereby increase the levels of Bcl-2, in a method of treating ischemia/reperfusion injury in a subject, thereby reducing the ischemia/reperfusion injury (Title). Bilbao et al also taught that there is an art-recognized necessity of gene transfer before (and thus, subjects “at risk”) the ischemia/reperfusion injury to organs such as the heart for the treatment of myocardial infarction (pg 191, col. 2). 

Applicant argues that BAG1 and BAG3 are distinct polypeptides having significant differences in terms of their function and the other proteins with which they interact, and thus one of skill in the art would not have reasonably predicted that substituting BAG3 for BAG 1 would protect liver from ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. That BAG1 and BAG3 may interact with different proteins is not dispositive of being recognized by the ordinary artisan as being substitutable with a reasonable expectation of success in a method of treating ischemia/reperfusion injury. Gurusamy et al taught that both BAG-1 and BAG3 are each able to bind Bcl-2, and that such binding of Bcl-2 by BAG-1 was previously recognized in the art to protect cardiac myocytes from simulated I/R injury-induced apoptosis in association with Hsp70 chaperone molecules (pg 120, col. 2). Gurusamy et al taught that autophagy had previously been shown to be an adaptive response in failing hearts for protecting the myocardium from hemodynamic stress and to aid in cell survival in the myocardium against ischemia reperfusion (I/R) injury (pg 120, col. 2). Similarly, Lee et al taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1). 

Applicant argues that Lee et al. teaches that BAG3 expression increases after ischemia/reperfusion injury in brain. In contrast, the specification discloses that ischemia/reperfusion injury reduced BAG3 expression (Figures 1A-1C, 1H).
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s data of Figures 1A-1C and 1H is based on an in vitro cell culture model of cardiomyocytes, and no evidence is provided to contradict that which is observed by Lee et al in actual brain tissues. 
As a second matter, Applicant’s observations per Figures 1A-1C and 1H appear to be contradicted by Zhang et al (Cellular Phys. and Biochem. 39: 491-500, 2016; available January 1, 2016; of record in IDS) who taught that BAG3 mRNA and protein expression increases in cardiomyocytes subjected to hypoxia (pg 494, Results, “The results showed that BAG3 mRNA expression was significantly upregulated in the hypoxia group….. Western blot analysis of protein lysates from the hypoxia-injured…cells revealed that BAG3 protein…were remarkably elevated in the hypoxia group.”).
As a third matter, the instant claims reasonably encompass non-heart tissues and organs, as evidenced by Claims 4 and 18, and there is no evidence of record that the asserted basis of cardiomyocytes observations extend to all the other non-heart tissues and organs naturally present within animal biology.
As a fourth matter, to the extent that the expression levels decrease, at least in brain tissues, Lee et al taught that the increased expression suggests BAG3 is related to the repair/regeneration process, not a destructive process (pg 243, col. 1). 
	 
Applicant argues that Lee et al. analyzed BAG3 levels at 7 and 14 days after ischemia/reperfusion, which is not clinically relevant to treatment or protection from ischemia/reperfusion injury because by 7 days the tissue is dead. In contrast, the studies disclosed in the specification are at a clinically relevant time period of 18 hours for hypoxia/reperfusion. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims place no requirement as to the number of hours or days before or after a reperfusion event the BAG3-encoding nucleic acid is to be administered. 
As a second matter, the metes and bounds of what Applicant considers “the tissue is dead” is unclear. How many cells constitutes a “tissue” per Applicant’s argument? Instant claims place no minimal numerical value of cells within the tissue that are to remain viable. Rather, all that is required is to treat using a therapeutically effective amount. No specific minimal cell number or minimal degree of viability is required. 
	 
Applicant argues that Lee et al. simply do not mimic real-world ischemia/reperfusion injury. Consequently, the studies and results described in Lee et al. are not relevant to treatment of or protection from ischemia/reperfusion injury as in the claimed methods. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g., skepticism or irrelevance of Lee et al teachings, are not evidence without a supporting declaration. Lee et al clearly taught that their experimental system is an in vivo model of ischemia (pg 341, col. 1), and thus is considered an art-recognized model that mimics real-world ischemia/reperfusion injury. The Examiner considers Lee et al to be relevant prior art for having taught that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2). Lee et al taught that, while not knowing the exact process, their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1).

Applicant argues that Lee’s statement that "[their] results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than destructive processes," relying on a passage at page 343, column 1 of Lee et al. However, this statement is strictly an unsubstantiated hypothesis and clearly the authors of Lee et al. simply had no idea of the role of BAG3 (aka, Bis) in ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. That Lee et al may not know the exact mechanism of action by which BAG3 functions, they did teach that ischemia/reperfusion induces Bcl-2 and BAG3 (syn. Bis; Abstract; pg 341, col. 2, pattern of BAG3 resembled that of Bcl-2), whereby BAG3 was recognized in the prior art to act synergistically with Bcl-2 to prevent apoptosis (pg 338, col. 2), and suggested that increased expression of BAG3 has reparative/regenerative properties. 

Applicant argues that etiological differences between heart failure (e.g. myocardial infarction) and ischemia/reperfusion injury, the treatments for patients suffering from chronic heart failure are very different for patients suffering from ischemia/reperfusion injury. In view of the significant differences in the etiologies of heart failure and ischemia/reperfusion injury and the very different treatments for heart failure and ischemia/reperfusion injury, one of skill in the art at the time of the invention would not view Knezevic et al. as providing a reasonable expectation of success of obtaining the claimed methods. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant independent claims are not limited to heart failure, as evidenced by Claims 3-4 and 17-18.
As a second matter, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. As discussed in the conclusion of obviousness, prior the effective filing date of the instantly claimed invention, the ordinary artisan recognized the scientific concept that administering exogenous BAG3 is of therapeutic value, and would have a reasonable expectation of success that the administration of exogenous BAG3 would be therapeutically effective for the treatment of ischemia/reperfusion injury because BAG3 plays a role in the autophagy response, as does both BAG-1 and Bcl-2, and BAG3 interacts with Bcl-2, as does BAG-1, more specifically, BAG3 synergizes with Bcl-2 to prevent apoptosis, thereby preventing cell death, and thus BAG3 was previously recognized to act in substantially the same manner as BAG-1 and Bcl-2, previously recognized to be therapeutically effective for the treatment of ischemia/reperfusion injury.

Applicant argues that no pharmaceuticals used to treat heart failure have been shown protect the heart during the reperfusion period. In fact, some pharmaceuticals to treat heart failure actually worsen ischemia/reperfusion injury.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not limited solely to the heart.
As a second matter, instant claims are directed to BAG3, not a genus of undisclosed pharmaceuticals argued by Applicant. Sawitzki et al taught wherein the Ad-BAG-1 pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion, thereby protecting it from ischemia/reperfusion injury. Increasing the expression of BAG3 was proposed to be therapeutic (Lee et al, Knezevic et al).

6. 	Claims 3, 14, and 27-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999; of record), Gurusamy et al (Autophagy 5(1): 120-121, 2009; of record), Lee et al (Exp. Neurology 175: 338-346, 2002; of record), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003) and Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), as applied to Claims 1-3, 9, 12, 14, 21, 24, 27-30, and 32-36 above, and in further view of Falb et al (U.S. 2002/0137700; of record) and Reed et al (U.S. 2003/0175958; of record). 
Determining the scope and contents of the prior art.
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, nor Knezevic et al, nor Pachori et al teach wherein the ischemia/reperfusion injury is a result of atherosclerosis. 
However, prior to the effective filing date of the instant application, and with respect to Claims 1, 3, 12, and 17, Falb et al is considered relevant prior art for having disclosed methods of treating cardiovascular diseases such as atherosclerosis and ischemia/reperfusion injury [0015], the methods comprising the step of administering to a subject a nucleic acid encoding Bcl-2 (claims 27-29, 40-45) or BAG-1 [0023]. 
Reed et al is considered relevant prior art for having disclosed a method of treating atherosclerosis [0021] in a subject, the method comprising the step of administering a nucleic acid encoding BAG-1 or BAG3 [0026, 54], thereby increasing the levels of BAG3 in the ischemic tissue
The instant specification discloses that diseases or disorders that can result in ischemia/reperfusion injury or that can put a patient at risk for ischemia/reperfusion injury include… atherosclerosis [0063]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first ischemia/reperfusion injury caused by a transient ischemic attack, e.g. “protecting the myocardium from hemodynamic stress” as taught by Gurusamy et al, with a second ischemia/reperfusion injury caused by atherosclerosis, as disclosed by Falb et al and Reed et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first ischemia/reperfusion injury caused by a transient ischemic attack, e.g. “protecting the myocardium from hemodynamic stress”, with a second ischemia/reperfusion injury caused by atherosclerosis, in a method of treating a subject having or at risk of ischemia/reperfusion injury because atherosclerosis is an art-recognized embodiment of ischemic (cardio)vascular disease, along with other forms of ischemia/reperfusion injuries to be treatable with the autophagic (BAG-1, BAG3) and antiapoptotic (Bcl-2) proteins. 
Falb et al disclosed the therapeutic method(s) may be used to treat atherosclerosis or ischemia/reperfusion [0015], whereby those of ordinary skill in the art had long-recognized that atherosclerosis, the most prevalent of cardiovascular diseases, is the principal cause of heart attack and stroke [0003], and that atherosclerosis is causal for ischemia, as can the interruption of blood flow during bypass surgery [0006], whereby unusual blood flow (present in atherosclerotic lesions) plays a role in the harmful effects of ischemia/reperfusion, wherein an organ receiving inadequate blood supply is suddenly reperfused with an overabundance of blood when the obstruction is overcome [0100].  Pachori et al taught that hypoxia and oxidative stress associated with ischemia/reperfusion (I/R) are common causes of tissue injury accounting for organ damage in stroke, myocardial infarction, and liver failure. The narrow time window for successful therapeutic intervention limits the efficacy of current drug and gene therapy strategies for I/R injury. Furthermore, reperfusion, although essential for tissue salvage, may exacerbate tissue damage initiated during ischemia, because of increased production of reactive oxygen species (ROS). A preemptive gene therapy strategy in which the therapeutic gene is administered in advance of I/R may be ideal for high-risk patients such as those with advanced coronary artery disease, or those undergoing risky surgery (pg 12286, col. 2, Discussion). Pachori et al taught that, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in cardiac catheterization laboratory at the time of elective or emergency cardiac interventions, or in the operating room during cardiac surgery. This approach may also be used by direct injection into tissues that are susceptible to I/R in high-risk patients, including those undergoing complicated surgery (pg 12287, col. 2, conclusory ¶). Thus, the ordinary artisan would have recognized the risk of ischemia/reperfusion injury in a patient suffering from atherosclerosis, including at the time of surgical treatment of such atherosclerosis.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 3, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”). Bilbao et al taught that ischemia/reperfusion injury was recognized to be a clinically relevant disease is peripheral vascular disease, cerebrovascular disease, organ transplantation, and myocardial infarction (pg 185, Summary Background Data). 
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). Gurusamy et al taught that the autophagy response stimulated by ischemia/reperfusion injury is also aggravated by conditions like hypertension and atherosclerosis (pg 120, col. 2). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
Falb et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis, peripheral vascular disorder (syn. restenosis and/or arterial inflammation) [0015].
Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG-1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the nucleic acid encoding said BAG-1 or Bcl-2 polypeptide is contained in a vector [0306].
Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the vector is a recombinant viral vector [0306].
Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, retrovirus vector or adenoviral vector [0306].
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
With respect to Claim 30, Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
With respect to Claims 2, 12, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”.
Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 
It is axiomatic that the subject having atherosclerosis and being treated with a nucleic acid encoding BAG3 (per Reed et al) has already been identified as having or at risk for ischemia/reperfusion injury, and is scheduled for a vascular interventional procedure, as atherosclerosis has long-been recognized in the art for naturally being an ischemic injury due to blockage of the vasculature. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Reed et al teaches BAG3 in the context of 15 other BAG proteins. 
Applicant’s argument(s) has been fully considered, but is not persuasive. However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, Reed et al clearly disclosed BAG3 as an embodiment of the invention [0026], and the list of such BAG proteins is a small, defined set of options that “one skilled in [the] art would... envisage each member” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). 

Applicant argues that neither Falb et al nor Reed et al teach or suggest treatment of ischemia/reperfusion injury of the heart with BAG3. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gurusamy et al, Lee et al, and Knezevic et al are considered relevant prior art for having taught that therapeutic benefits of BAG3, e.g.: 
i) that BAG-1, which also binds to Bcl-2, as does BAG3, was previously recognized in the art to protect cardiac myocytes from simulated I/R injury-induced apoptosis (Gurusamy et al, pg 120, col. 2), whereby autophagy had previously been shown to be an adaptive response in failing hearts for protecting the myocardium from hemodynamic stress and to aid in cell survival in the myocardium against ischemia reperfusion (I/R) injury (pg 120, col. 2); 
ii) while not knowing the exact process, Lee et al taught that their results suggest that the induction of BAG3 is related to repair and regeneration processes after ischemia/reperfusion injury, rather than to destructive processes (pg 343, col. 1); and 
iii) Knezevic et al suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2), as overexpression of BAG3 can synergize the anti-apoptotic effect of Bcl-2 (pg 429, col. 1).

Applicant argues that Reed et al. teaches away from the claimed methods because Reed et al. teaches one of skill in the art to reduce BAG3 expression to reduce cell proliferation thereby treating atherosclerosis.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant does not articulate or cite the relevant portion of Reed et al that substantiates their argument for a reduction in BAG3 expression. Rather, Applicant appears to have overlooked that Reed et al disclosed that the amount of BAG can be modulated in the cell via introduction of a nucleic acid encoding a BAG polypeptide [0054, 56]. 
	 
7. 	Claims 9, 24, and 30-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999; of record), Gurusamy et al (Autophagy 5(1): 120-121, 2009; of record), Lee et al (Exp. Neurology 175: 338-346, 2002; of record), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), Falb et al (U.S. 2002/0137700; of record), and Reed et al (U.S. 2003/0175958; of record), as applied to Claims 1-3, 9, 12, 14, 21, 24, 27-30, and 32-36 above, and in further view of Muller et al (Gene Therapy 15: 1558-1565, 2008; of record) and Gao et al (U.S. 2012/0137379; of record).
Determining the scope and contents of the prior art.
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, nor Reed et al teach/disclose wherein the AAV vector has AAV9 cardiac tropism. 
However, prior to the effective filing date of the instant application, and with respect to Claims 30-31, Muller et al is considered relevant prior art for having taught the use of AAV9 serotype to mediate gene delivery to the heart, whereby AAV9 serotype is demonstrated to be at least 2-fold more efficient in heart gene transduction than the AAV6 serotype (Figure 2).  
Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). Gao et al disclosed the rAAV vectors may comprise a gene to be transferred to a subject to treat a disease associated with reduced expression, lack of expression, or dysfunction of the gene, e.g. treatment of atherosclerosis and congestive heart failure [0090].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first viral vector, e.g. an AAV vector as taught/disclosed by Pachori et al, Falb et al and/or Reed et al, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, as taught by Muller et al and Gao et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first viral vector, e.g. an AAV vector, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, in a method of treating a subject having or at risk of ischemia/reperfusion injury because Gao et al disclosed the rAAV vectors within the AAV9 serotype clade may be used for the treatment of treatment of atherosclerosis, and congestive heart failure [0090], and Muller et al successfully demonstrated superior cardiac gene transduction efficiency using an AAV9 serotype.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 3, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”). Bilbao et al taught that ischemia/reperfusion injury was recognized to be a clinically relevant disease is peripheral vascular disease, cerebrovascular disease, organ transplantation, and myocardial infarction (pg 185, Summary Background Data). 
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). Gurusamy et al taught that the autophagy response stimulated by ischemia/reperfusion injury is also aggravated by conditions like hypertension and atherosclerosis (pg 120, col. 2). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
Falb et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis, peripheral vascular disorder (syn. restenosis and/or arterial inflammation) [0015].
Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG-1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the nucleic acid encoding said BAG-1 or Bcl-2 polypeptide is contained in a vector [0306].
Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the vector is a recombinant viral vector [0306].
Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, retrovirus vector or adenoviral vector [0306].
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
With respect to Claim 30, Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Gao et al disclosed the rAAV vectors may be administered intravenously [0115].
With respect to Claims 2, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”.
Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 
It is axiomatic that the subject having atherosclerosis and being treated with a nucleic acid encoding BAG3 (per Reed et al) has already been identified as having or at risk for ischemia/reperfusion injury, and is scheduled for a vascular interventional procedure, as atherosclerosis has long-been recognized in the art for naturally being an ischemic injury due to blockage of the vasculature. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Gao et al and Muller et al do not cure the defect of Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al are discussed above and incorporated herein. Applicant does not contest the teachings of Gao et al and Muller et al as applied to the obviousness to substitute a first viral vector, e.g. an AAV vector, as taught/disclosed by Pachori et al, Falb et al and/or Reed et al, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, as taught by Muller et al and Gao et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute a first viral vector, e.g. an AAV vector, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, in a method of treating a subject having or at risk of ischemia/reperfusion injury because Gao et al disclosed the rAAV vectors within the AAV9 serotype clade may be used for the treatment of treatment of atherosclerosis, and congestive heart failure [0090], and Muller et al successfully demonstrated superior cardiac gene transduction efficiency using an AAV9 serotype.

8. 	Claims 2-3, 7, 9-11, 14-15, 21-22, 24-29, and 33-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999; of record), Gurusamy et al (Autophagy 5(1): 120-121, 2009; of record), Lee et al (Exp. Neurology 175: 338-346, 2002; of record), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), Falb et al (U.S. 2002/0137700; of record), Reed et al (U.S. 2003/0175958; of record), Muller et al (Gene Therapy 15: 1558-1565, 2008), and Gao et al (U.S. 2012/0137379), as applied to Claims 1-3, 9, 12, 14, 21, 24, and 27-36 above, and in further view of Ferdinandy et al (U.S. 2014/0256792; of record).
Determining the scope and contents of the prior art.
Sawitzki et al and Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered prior to reperfusion. 
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, Reed et al, Gao et al, nor Muller et al teach/disclose wherein the pharmaceutical composition comprising the recombinant viral vector is administered during or after reperfusion. 
However, prior to the effective filing date of the instant application, and with respect to Claims 7 and 21-22, Ferdinandy et al is considered relevant prior art for having disclosed a method of treating ischemia/reperfusion injury in a subject, the method comprising the step of administering a therapeutic nucleic acid to said subject [0031], wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first administration timing step, e.g. prior to reperfusion, as taught by Sawitzki et al and Bilbao et al, with a second administration step, e.g. during or after reperfusion, as disclosed by Ferdinandy et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated a first administration timing step, e.g. prior to reperfusion, with a second administration step, e.g. during or after reperfusion, in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art immediately recognize that there are only three options: administration of the therapeutic before, during, or after the step of performing the reperfusion, as disclosed by Ferdinandy et al ([0234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 3, Sawitzki et al taught wherein the ischemia/reperfusion injury is the result of transplantation (pg 11496, col. 2, “livers were transplanted”).
Bilbao et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 186, col. 2, Surgical Procedures, “hepatic ischemia”, “liver…was clamped”, “reperfusion was initiated”). Bilbao et al taught that ischemia/reperfusion injury was recognized to be a clinically relevant disease is peripheral vascular disease, cerebrovascular disease, organ transplantation, and myocardial infarction (pg 185, Summary Background Data). 
Gurusamy et al taught wherein the ischemia/reperfusion injury is the result of a transient ischemic attack (pg 120, col. 2, “protecting the myocardium from hemodynamic stress”). Gurusamy et al taught that the autophagy response stimulated by ischemia/reperfusion injury is also aggravated by conditions like hypertension and atherosclerosis (pg 120, col. 2). 
Lee et al taught wherein the ischemia/reperfusion injury is the result of cerebral vascular ischemia (pg 339, col. 1, “transient forebrain ischemia”).
Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
Falb et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis, peripheral vascular disorder (syn. restenosis and/or arterial inflammation) [0015].
Reed et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0021].
Ferdinandy et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0267, 274], liver transplant, or peripheral vascular disorder [0159], or occurs in heart or vasculature [0158-159].
With respect to Claim 27, Sawitzki et al taught wherein the nucleic acid encoding said BAG-1 polypeptide is contained in a vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the nucleic acid encoding said Bcl-2 polypeptide is contained in a vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the nucleic acid encoding said BAG-1 or Bcl-2 polypeptide is contained in a vector [0306].
Reed et al disclosed wherein the nucleic acid encoding said BAG3 polypeptide is contained in a vector [0056].
Ferdinandy et al disclosed wherein the therapeutic nucleic acid is contained in a vector [0291].
With respect to Claim 28, Sawitzki et al taught wherein the vector is a recombinant viral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the vector is a recombinant viral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the vector is a recombinant viral vector [0306].
Reed et al disclosed wherein the vector is a recombinant viral vector [0056].
Ferdinandy et al disclosed wherein the vector is a recombinant viral vector [0437].
With respect to Claim 29, Sawitzki et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 1496, col. 1, Ad-BAG-1 construct).
Bilbao et al taught wherein the recombinant viral vector comprises an adenoviral vector (pg 186, col. 1, Ad-Bcl-2 construct).
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Falb et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, retrovirus vector or adenoviral vector [0306].
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Ferdinandy et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0437].
With respect to Claim 30, Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 9 and 24, Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 187, col. 1, In vivo gene transfer).
Gao et al disclosed the rAAV vectors may be administered intravenously [0115].
Ferdinandy et al disclosed wherein the pharmaceutical composition is administered intravenously [0291]. 
With respect to Claims 2, 12, 21, and 32, Sawitzki et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target organ prior to reperfusion (pg 1496, col. 2, “livers were harvested from donors that had been treated with the Ad-BAG-1”).
Bilbao et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered to the target subject prior to reperfusion (pg 187, col. 1, In vivo gene transfer, intravenous injection before the I/R injury. Those of ordinary skill in the art immediately recognize that it is axiomatic that the ischemia/reperfusion injury model subjects of Bilbao et al were “scheduled for a vascular interventional procedure”.
Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
Ferdinandy et al disclosed wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159], and thus said subject is scheduled for a vascular interventional procedure.
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 
It is axiomatic that the subject having atherosclerosis and being treated with a nucleic acid encoding BAG3 (per Reed et al) has already been identified as having or at risk for ischemia/reperfusion injury, and is scheduled for a vascular interventional procedure, as atherosclerosis has long-been recognized in the art for naturally being an ischemic injury due to blockage of the vasculature. 
Ferdinandy et al disclosed the patient may have be predisposed to ischemia and/or reperfusion injury [0084, 154, 161], e.g. ischemia/reperfusion injury due to atherosclerosis [0267, 274], and thus is considered to have been identified as being at risk for ischemia/reperfusion injury. Ferdinandy et al disclosed wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159], and thus said subject is scheduled for a vascular interventional procedure.
Ferdinandy et al disclosed wherein the subject is scheduled for a vascular interventional procedure, e.g. cardiac surgery, angioplasty, placement of stents [0159].
With respect to Claim 15, Ferdinandy et al disclosed wherein the vascular interventional procedure comprises a procedure using a catheter ([0433], cardiac catheterization) or a stent [0159].
With respect to Claims 10 and 25, Ferdinandy et al disclosed wherein the therapeutic method for treating ischemia/reperfusion injury further comprises administering another therapeutic agent [0190]. 
With respect to Claims 11 and 26, Ferdinandy et al disclosed wherein the therapeutic agent comprises a cholesterol-lowering agent ([0190], antihyperlipidemic agents such as, e.g. statins).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Ferdinandy et al do not cure the defect of Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al are discussed above and incorporated herein. Applicant does not contest the teachings of Ferdinandy et al as applied to the obviousness to art to substitute a first administration timing step, e.g. prior to reperfusion, as taught by Sawitzki et al and Bilbao et al, with a second administration step, e.g. during or after reperfusion, as disclosed by Ferdinandy et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated a first administration timing step, e.g. prior to reperfusion, with a second administration step, e.g. during or after reperfusion, in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art immediately recognize that there are only three options: administration of the therapeutic before, during, or after the step of performing the reperfusion, as disclosed by Ferdinandy et al ([0234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

9. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record in Applicant’s co-pending application 15/753,003) in view of Bilbao et al (Annals of Surgery 230(2): 185-193, 1999; of record), Gurusamy et al (Autophagy 5(1): 120-121, 2009; of record), Lee et al (Exp. Neurology 175: 338-346, 2002; of record), Knezevic et al (Heart Fail Rev 20:423-434, 2015; Applicant’s own work, available online April 30, 2015; of record in Applicant’s co-pending application 15/753,003), Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), Falb et al (U.S. 2002/0137700; of record), Reed et al (U.S. 2003/0175958; of record), Muller et al (Gene Therapy 15: 1558-1565, 2008), Gao et al (U.S. 2012/0137379), and Ferdinandy et al (U.S. 2014/0256792; of record), as applied to Claims 1-3, 9-12, 14-15, 21-22, and 24-36 above, and in further view of Male-Brune (U.S. Patent 5,660,855).
Determining the scope and contents of the prior art.
Neither Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Falb et al, Reed et al, Gao et al, Muller et al, nor Ferdinandy et la teach/disclose wherein the subject is scheduled for an interventional procedure using, e.g. atherectomy catheter. However, prior to the effective filing date of the instant application, and with respect to Claim 16, Male-Brune is considered relevant prior art for having disclosed a method of treating atherosclerosis in a subject, the method comprising the step of scheduling said patient for a vascular interventional procedure using an atherectomy catheter, because atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, with a reasonable expectation of success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, because Male-Brune disclosed that for almost 20 years prior to the effective filing date of the instant application, atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Male-Brune do not cure the defect of Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Sawitzki et al, Bilbao et al, Gurusamy et al, Lee et al, Knezevic et al, Pachori et al, Falb et al, and Reed et al are discussed above and incorporated herein. Applicant does not contest the teachings of Male-Brune as applied to the obviousness to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, with a reasonable expectation of success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, because Male-Brune disclosed that for almost 20 years prior to the effective filing date of the instant application, atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 1-3, 9, 12, 14, 21, 24, 27-30 and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 15/929,784 (reference application; U.S. 2021/0017600; claim set filed December 31, 2021) in view of Pachori et al (PNAS 101(33): 12282-12287, 2004; of record). Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to Claims 1 and 12, ‘784 claims (claims 50 and 69) methods of treating a subject at risk of or suffering from a muscle related disease/disorder, e.g. cardiac disease or heart failure, the method comprising the step of administering a therapeutically effective amount of a nucleic acid encoding BAG3. 
Pachori et al is considered relevant prior art for having taught that hypoxia and oxidative stress associated with ischemia/reperfusion (I/R) are common causes of tissue injury accounting for organ damage in stroke, myocardial infarction, and liver failure. The narrow time window for successful therapeutic intervention limits the efficacy of current drug and gene therapy strategies for I/R injury. Furthermore, reperfusion, although essential for tissue salvage, may exacerbate tissue damage initiated during ischemia, because of increased production of reactive oxygen species (ROS). A preemptive gene therapy strategy in which the therapeutic gene is administered in advance of I/R may be ideal for high-risk patients such as those with advanced coronary artery disease, or those undergoing risky surgery (pg 12286, col. 2, Discussion). Pachori et al taught that, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in cardiac catheterization laboratory at the time of elective or emergency cardiac interventions, or in the operating room during cardiac surgery. This approach may also be used by direct injection into tissues that are susceptible to I/R in high-risk patients, including those undergoing complicated surgery (pg 12287, col. 2, conclusory ¶). Pachori et al taught the step of delivering the rAAV therapeutic transgene to the heart (pg 12282, col. 2, In vivo gene delivery, “myocardium gene delivery….in advance of I/R injury”). 
Instant claims recite a different therapeutic effect by administering to the heart the therapeutic nucleic acid encoding BAG3. However, absent objective evidence to the contrary, the instantly recited therapeutic functional property is inherent and naturally flows from the administration of the therapeutic nucleic acid encoding BAG3 to the patients of ‘784. Furthermore, the patient population(s)/subpopulation(s) of ‘784 are encompass and/or substantially overlap with the instantly recited patient population(s)/subpopulation(s). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer to the heart of a subject/individual suffering from or at risk for a muscle related disease, more specifically a cardiac disease, including heart failure, a nucleic acid encoding a therapeutic polypeptide, including BAG-3, for the treatment or protection of ischemia/reperfusion injury of the heart with a reasonable expectation of success because those of ordinary skill in the art had long-recognized and successfully reduced to practice the ability to administer to the heart of a subject/individual a nucleic acid encoding a therapeutic polypeptide for the treatment of ischemia/reperfusion injury of the heart (Pachori et al, pg 12282, col. 2, In vivo gene delivery, “myocardium gene delivery….in advance of I/R injury”), because, from a practical standpoint, the approach may be used for patients at high risk for acute coronary ischemia, and the treatment may be administered in cardiac catheterization laboratory at the time of elective or emergency cardiac interventions, or in the operating room during cardiac surgery. This approach may also be used by direct injection into tissues that are susceptible to I/R in high-risk patients, including those undergoing complicated surgery (Pachori et al, pg 12287, col. 2, conclusory ¶). Thus, administering to the heart the therapeutic nucleic acid so as to treat ischemia/reperfusion injury of the heart has long-been recognized to be mere common sense to one of ordinary skill in the art.
With respect to Claims 9 and 24, ‘784 claims (claim 68) wherein the vector is administered intravenously. 
Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
With respect to Claim 3, Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
With respect to Claims 2, 12, 21, and 32, ‘784 claims (claim 69) wherein the subject is at risk, which embraces administering the therapeutic composition prior to the actual cardiac condition. 
Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 
With respect to Claim 27, ‘784 claims (claims 50) wherein the nucleic acid encoding the therapeutic BAG3 polypeptide is contained in a vector, which necessarily increases expression of BAG3 in a cell (‘784, claim 26). 
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 28, ‘784 claims (claim 52-54) wherein the vector is a recombinant viral vector.
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 29, ‘784 claims (claim 54) wherein wherein the recombinant viral vector is an AAV, lentivirus, retrovirus, or adenoviral vector. 
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 30, ‘784 claims (claims 55) wherein the viral vector has cardiac tropism, e.g. AAV9
Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 35-36, as discussed above, the functional limitations are considered inherent properties of (that naturally flow from) the product/method steps of the independent Claim 1, and fail to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that “wherein” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of structure(s) and/or active method step(s) positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a therapeutically effective amount of a nucleic acid encoding BAG-3 that, upon administration to the ischemia/reperfusion injury of the heart, thereby treating ischemia/reperfusion injury of the heart does NOT also limit or reduce infarct size (Claim 35) and/or improve left ventricular function (Claim 36). 
Furthermore, Pachori et al taught wherein protection of ischemia in the myocardium also reduced infarct size (Figure 3, legend).
Thus, the instantly claimed invention is considered an obvious variant of the methods claimed in Applicant’s copending 15/929,784 application.

11. 	Claims 1-3, 9, 12, 14, 21, 24, 27-30 and 32-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 15/929,784 (reference application; U.S. 2021/0017600; claim set filed December 31, 2021) in view of Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), as applied to Claims 1-3, 9, 12, 14, 21, 24, 27-30 and 32-36 above, and in further view of Dzau et al (U.S. 2003/0022870; co-authors to Pachori et al).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
‘784 claims (claims 56-57) a method of treating a subject at risk of or suffering from idiopathic dilated cardiomyopathy, the method comprising the step of administering to the subject a nucleic acid encoding BAG3. 
‘784 does not recite wherein the subject at risk of or suffering from idiopathic dilated cardiomyopathy has or is at risk for ischemia/reperfusion injury of the heart. However, prior to the effective filing date of the instantly claimed invention, Dzau et al is considered relevant prior art for having disclosed methods and compositions for treating ischemia/reperfusion injury in the heart (Abstract), whereby it was recognized that ischemic events occur in patients suffering from dilated cardiomyopathy [0009], and that treating or protecting from ischemia/reperfusion injury in the heart includes patients at risk of or suffering from dilated cardiomyopathy (e.g. claims 13 and 22-23).
Thus, as discussed above, the claims recite a different therapeutic effect by administering to the heart the therapeutic nucleic acid encoding BAG3. However, absent objective evidence to the contrary, the instantly recited therapeutic functional property is inherent and naturally flows from the administration of the therapeutic nucleic acid encoding BAG3 to the patients of ‘784. Furthermore, the patient population(s)/subpopulation(s) of ‘784 are encompass and/or substantially overlap with the instantly recited patient population(s)/subpopulation(s). 
With respect to Claim 27, ‘784 claims (claims 50 and 52-55) wherein the nucleic acid encoding the therapeutic BAG3 polypeptide is contained in a vector, which necessarily increases expression of BAG3 in a cell. 
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 28, ‘784 claims (claim 52) wherein the vector is a recombinant viral vector.
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 29, ‘784 claims (claim 54) wherein the recombinant viral vector is an AAV, lentivirus, retrovirus, or adenoviral vector. 
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
With respect to Claim 30, ‘784 claims (claim 55) wherein the viral vector has cardiac tropism, e.g. rAAV9
Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
Thus, the instantly claimed invention is considered an obvious variant of the methods claimed in Applicant’s copending 15/929,784 application.

12. 	Claims 9, 24, and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 15/929,784 (reference application; U.S. 2021/0017600; claim set filed December 31, 2021) in view of Pachori et al (PNAS 101(33): 12282-12287, 2004; of record) and Dzau et al (U.S. 2003/0022870; co-authors to Pachori et al), as applied to Claims 1-3, 9, 12, 14, 21, 24, and 27-36 above, and in further view of Muller et al (Gene Therapy 15: 1558-1565, 2008; of record) and Gao et al (U.S. 2012/0137379; of record).
Determining the scope and contents of the prior art.
‘784 claims (claims 55) wherein the viral vector is cardiotropic pseudotyped, e.g. cardiotropic pseudotyped viral vector is AAV9. 
Furthermore, and with respect to Claims 30-31, Muller et al is considered relevant prior art for having taught the use of AAV9 serotype to mediate gene delivery to the heart, whereby AAV9 serotype is demonstrated to be at least 2-fold more efficient in heart gene transduction than the AAV6 serotype (Figure 2).  
Gao et al is considered relevant prior art for having disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). Gao et al disclosed the rAAV vectors may comprise a gene to be transferred to a subject to treat a disease associated with reduced expression, lack of expression, or dysfunction of the gene, e.g. treatment of atherosclerosis and congestive heart failure [0090]. Gao et al disclosed the rAAV vectors may be administered intravenously [0115].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first viral vector, e.g. an AAV vector as taught/disclosed by Pachori et al, Falb et al and/or Reed et al, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, as taught by Muller et al and Gao et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first viral vector, e.g. an AAV vector, for a second viral vector, to wit, an AAV vector having cardiac tropism, more specifically an AAV9 serotype, in a method of treating a subject having or at risk of ischemia/reperfusion injury because Gao et al disclosed the rAAV vectors within the AAV9 serotype clade may be used for the treatment of treatment of atherosclerosis, and congestive heart failure [0090], and Muller et al successfully demonstrated superior cardiac gene transduction efficiency using an AAV9 serotype.
Thus, the instantly recited AAV9 is considered an obvious variant of the cardiotropic pseudotyped viral vector recited in the ‘784 claims.

13. 	Claims 2-3, 7, 9-11, 14-15, 17, 21-22, 24-29, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-69 of copending Application No. 15/929,784 (reference application; U.S. 2021/0017600; claim set filed December 31, 2021) in view of Pachori et al (PNAS 101(33): 12282-12287, 2004; of record) and Dzau et al (U.S. 2003/0022870; co-authors to Pachori et al), as applied to Claims 1-3, 9, 12, 14, 21, 24, and 27-36 above, and in further view of Ferdinandy et al (U.S. 2014/0256792; of record).
‘784 does not claim wherein the pharmaceutical composition comprising the recombinant viral vector is administered during or after reperfusion. 
However, prior to the effective filing date of the instant application, and with respect to Claims 7 and 21-22, Ferdinandy et al is considered relevant prior art for having disclosed a method of treating ischemia/reperfusion injury in a subject, the method comprising the step of administering a therapeutic nucleic acid to said subject [0031], wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159]. Ferdinandy et al disclosed that those of ordinary skill in the art previously recognized that ischemic heart disease includes myocardial infarction and heart failure, e.g. whereby myocardial infarction occurs when the coronary artery is blocked (ischemic injury) by an atherosclerotic plaque, or even during cardiac surgery [0006].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first administration timing step, e.g. prior to reperfusion, with a second administration step, e.g. during or after reperfusion, as disclosed by Ferdinandy et al, in a method of treating a subject having or at risk of ischemia/reperfusion injury with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Furthermore, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated a first administration timing step, e.g. prior to reperfusion, with a second administration step, e.g. during or after reperfusion, in a method of treating a subject having or at risk of ischemia/reperfusion injury because those of ordinary skill in the art immediately recognize that there are only three options: administration of the therapeutic before, during, or after the step of performing the reperfusion, as disclosed by Ferdinandy et al ([0234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.
With respect to Claims 9 and 24, Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
With respect to Claim 3, Pachori et al taught wherein the ischemia/reperfusion injury is the result of transient ischemic attack (per art-recognized animal model), myocardial infarction, ischemic bowel disease (syn. peripheral vascular disorder), coronary artery disease (syn. peripheral vascular disorder), stroke, or hypotension (syn. peripheral vascular disorder, venous thrombosis, or atherosclerosis) (pg 12286, col. 2).
Ferdinandy et al disclosed wherein the ischemia/reperfusion injury is the result of atherosclerosis [0267, 274], liver transplant, or peripheral vascular disorder [0159], or occurs in heart or vasculature [0158-159].
With respect to Claim 27, ‘784 claims (claims 50 and 52-55) wherein the nucleic acid encoding the therapeutic BAG3 polypeptide is contained in a vector, which necessarily increases expression of BAG3 in a cell. 
Pachori et al taught wherein the nucleic acid encoding the therapeutic polypeptide is contained in a vector (pg 12282, col. 2, Materials and Methods). 
Ferdinandy et al disclosed wherein the therapeutic nucleic acid is contained in a vector [0291].
With respect to Claim 28, ‘784 claims (claim 52) wherein the vector is a recombinant viral vector.
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Ferdinandy et al disclosed wherein the vector is a recombinant viral vector [0437].
With respect to Claim 29, ‘784 claims (claim 54) wherein the recombinant viral vector is an AAV, lentivirus, retrovirus, or adenoviral vector. 
Pachori et al taught wherein the vector is a recombinant viral vector, to wit, rAAV (pg 12282, col. 2, Materials and Methods). 
Ferdinandy et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0437].
With respect to Claim 30, ‘784 claims (claim 55) wherein the viral vector has cardiac tropism, e.g. rAAV9
Pachori et al taught wherein the recombinant viral vector, to wit, rAAV, has cardiac tropism (pg 12282, col. 2, Materials and Methods), as evidenced by expression of said viral transgenes in the heart (entire paper; see also Figure 6, expression histology). 
With respect to Claims 9 and 24, Pachori et al taught wherein the pharmaceutical composition comprising the recombinant viral vector is administered intravenously (pg 12287, col. 2, catheterization). 
Ferdinandy et al disclosed wherein the pharmaceutical composition is administered intravenously [0291]. 
With respect to Claims 2, 12, 21, and 32, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients (pg 12286, col. 2). 
Ferdinandy et al disclosed wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159], and thus said subject is scheduled for a vascular interventional procedure.
With respect to Claims 14 and 33-34, Pachori et al taught that a pre-emptive (syn. prior to) gene therapy strategy in which the therapeutic gene therapy is administered in advance of I/R….may be ideal for high-risk patients, e.g. those who may be undergoing risky or complicated surgery (pg 12286, col. 2), e.g. at the time of elective or emergency cardiac interventions or in the operating room during cardiac surgery (pg 12287, col. 2). 
Ferdinandy et al disclosed the patient may have be predisposed to ischemia and/or reperfusion injury [0084, 154, 161], e.g. ischemia/reperfusion injury due to atherosclerosis [0267, 274], and thus is considered to have been identified as being at risk for ischemia/reperfusion injury. Ferdinandy et al disclosed wherein the therapeutic nucleic acid is administered to the subject before, during, or after surgery or intervention associated with ischemia ([0154, 234-237], “before reperfusion”, “during reperfusion”, “after reperfusion”), e.g. cardiac surgery, placement of stents, removal of ill-functioned blood vessels, or transplantation of liver [0159], and thus said subject is scheduled for a vascular interventional procedure.
Ferdinandy et al disclosed wherein the subject is scheduled for a vascular interventional procedure, e.g. cardiac surgery, angioplasty, placement of stents [0159].
With respect to Claim 15, Ferdinandy et al disclosed wherein the vascular interventional procedure comprises a procedure using a catheter ([0433], cardiac catheterization) or a stent [0159].
With respect to Claims 10 and 25, Ferdinandy et al disclosed wherein the therapeutic method for treating ischemia/reperfusion injury further comprises administering another therapeutic agent [0190]. 
With respect to Claims 11 and 26, Ferdinandy et al disclosed wherein the therapeutic agent comprises a cholesterol-lowering agent ([0190], antihyperlipidemic agents such as, e.g. statins).
Thus, the instantly claimed invention is considered an obvious variant of the methods claimed in Applicant’s copending 15/929,784 application.

14. 	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 25-26, and 30-36 of copending Application No. 15/929,784 (reference application; U.S. 2021/0017600; claim set filed December 31, 2021) in view of Pachori et al (PNAS 101(33): 12282-12287, 2004; of record), Dzau et al (U.S. 2003/0022870; co-authors to Pachori et al), and Ferdinandy et al (U.S. 2014/0256792; of record), as applied to Claims 1-3, 7, 9-12, 14-15, 21-22, 24, and 27-36 above, and in further view of Male-Brune (U.S. Patent 5,660,855; of record).
‘784 does not claim wherein the pharmaceutical composition comprising the recombinant viral vector is administered during or after reperfusion. 
However, prior to the effective filing date of the instant application, and with respect to Claim 16, Male-Brune is considered relevant prior art for having disclosed a method of treating atherosclerosis in a subject, the method comprising the step of scheduling said patient for a vascular interventional procedure using an atherectomy catheter, because atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to schedule a subject to be treated for a cardiac disease, e.g. atherosclerosis or heart failure, for a vascular interventional procedure comprising the use of an atherectomy catheter, with a reasonable expectation of success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” An artisan would be motivated to schedule a subject to be treated for ischemia/reperfusion injury, e.g. atherosclerosis, for a vascular interventional procedure comprising the use of an atherectomy catheter, because Male-Brune disclosed that for almost 20 years prior to the effective filing date of the instant application, atherosclerosis lesions are typically treated through the use of atherectomy catheters to dilate the stenosed blood vessel (col. 4, lines 24-29). 
Thus, the instantly claimed invention is considered an obvious variant of the methods claimed in Applicant’s copending 15/929,784 application.

Citation of Relevant Prior Art
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hedtjarn et al (J. Cerebral Blood Flow & Metabolism 24: 1317-1332, 2004) is considered relevant prior art for having taught that hypoxia-ischemia induces BAG3 expression in the brain after 2, 8, 24, or 72 hours of hypoxia-ischemia (Table 3; pg 1321, col. 2, “…Bag3…known to be induced by ischemia in the adult brain”; pg 1330, col. 1, “A persistent expression of [BAG3] was found after [hypoxia-ischemia]). 

Jaeschke et al (Methods in Enzymology 186: 752-759, 1990) is considered relevant prior art for having taught that ischemia/reperfusion injury in the heart generates reactive oxygen species which contributes to pathogenesis (e.g. Introduction, “contribution of reactive oxygen to ischemia/reperfusion injury”).

	Clerk et al (Physiol. Genomics 29: 118-127, 2007) is considered relevant prior art for having taught that hypoxic stress in cardiac myocytes induces BAG3 expression (pg 125, col. 1), as detected 2, 4, 6, and 24 hours after hypoxic stress treatment (pg 125, col. 1; Suppl Table 4; Introduction, H2O2 as a physiologically relevant form of oxidative stress, which may be involved in the cytoprotection afforded by ischemic preconditioning).

	Arimura et al (Human Mutation 32: 1481-1491, 2011; of record in IDS) is considered relevant prior art for having taught that some human patients suffering from dilated cardiomyopathy comprise mutations in their BAG3 gene. In animal model systems in which the BAG3 gene is deleted or inactivated (knockdown), said animals develop heart failure resembling human dilated cardiomyopathy (pg 1481, col.2, Introduction). 

Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record in Applicant’s co-pending application 15/753,003) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the chaperone activity and autophagy of misfolded proteins by BAG3 (Title). Thus, prior to the effective filing date of the instant application, those of ordinary skill in the art recognized the scientific and technical concept of successfully expressing BAG3 transgenes via an expression vector. 

Zhang et al (Cellular Phys. and Biochem. 39: 491-500, 2016; available January 1, 2016; of record in IDS) is considered relevant prior art for having taught overexpression of BAG3 protects cardiomyocytes from hypoxia-induced apoptosis (Title). Hypoxia is well-known to promote apoptosis, which contributes to heart failure and myocardial infarction, and thus inhibition of apoptosis is an important therapeutic strategy for the treatment of heart disease caused by ischemic/hypoxic injury (Abstract), whereby myocardial hypoxia is caused by the acute reduction of coronary blood flow, resulting in diminished nutrient and oxygen supply to the myocardium, and thus leading to myocardial infarction and ischemia reperfusion injury (Introduction). 

Conclusion
16. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633